Exhibit 10.5
 


SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated September 10, 2009, by and between SwissINSO SA, a
Swiss corporation (“Debtor”), with an address at Route de Friboourg 15, CH 1723,
Marly, Switzerland and Pashminadepot.com, Inc., a Florida corporation (the
“Secured Party”).


W I T N E S S E T H:


WHEREAS, Debtor has issued or will be issuing to Secured Party secured
promissory notes (the “Notes”), in the aggregate principal amount of $750,000;
and


WHEREAS, as security for the prompt and complete payment and performance in full
of the Notes and the other Secured Obligations (as herein defined), Debtor has
agreed to enter into this Security Agreement assigning, pledging, conveying,
hypothecating, transferring, granting and delivering to Secured Party a security
interest in and to the Collateral (as defined herein).


NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, it is hereby agreed as follows:


1.           SECURITY INTEREST.
 
1.1 Grant of Security. As security for the prompt and complete payment and
performance in full of the indebtedness, together with all interest, fees and
other charges, arising under the Notes or this Security Agreement, and
including, any of its remedies under the Notes or this Security Agreement
(“Secured Oligations”), Debtor hereby grants, assigns, conveys, mortgages,
pledges, hypothecates and transfers to Secured Party a first priority lien on
and security interest in, all of the Debtor’s right, title and interest in, to
and under, all of the property and assets currently owned or owing to, or
hereafter acquired or arising in favor or, Debtor, wherever located, including,
but not limited to, all accounts, deposit accounts, chattel paper, instruments,
documents, securities, contract rights, receivables, equipment, goods,
inventory, investment property, goodwill, general intangibles, intellectual
property, patents, patent applications, trademarks, trademark applications,
trade names, copyrights, copyright applications, Internet domain names, service
marks, trade secrets, know-how, technology, software, hardware, commercial tort
claims, warranties and guarantees, as any of the foregoing terms may be defined
in the UCC, and including any products, proceeds (including insurance proceeds)
or income derived therefrom, whether by disposition or otherwise (all of the
above, collectively, the “Collateral”).
 
1.2 Continuing Agreement. This Security Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until performance in full of the Secured Obligations.

 
1.3           Termination. Upon satisfaction of the Secured Obligations this
Agreement shall automatically be null and void and have no further force and
effect without any action on the part of either party.
 
 
1

--------------------------------------------------------------------------------

 

 
2.           PERFECTION OF SECURITY INTEREST.
 
2.1 Authorization to File Financing Statements. Debtor agrees to execute all
such financing statements pursuant to the Uniform Commercial Code or similar
filings as in effect from time to time in Switzerland or other foreign
jurisdictions (the "UCC") or other notices appropriate under applicable law.
 
2.2           Collateral Covenants.  To further insure the attachment,
perfection and priority of, and the ability of Secured Party to enforce Secured
Party’s security interest in the Collateral, Debtor agrees to take any and all
other actions as Secured Party may determine to be necessary or useful for the
attachment, perfection, and priority of, and the ability of Secured Party to
enforce, Secured Party's security interest in the Collateral, including, without
limitation, (a) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC, to the extent, if any,
that the Debtor's signature is required therefor, (b) complying with any
provision of any statute, regulation, or treaty of the United States or any
foreign country as to the Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Secured Party
to enforce, Secured Party's security interest in such Collateral, (c) obtaining
governmental and other third party waivers, consents, and approvals in form and
substance satisfactory to Secured Party, and (d) taking all actions under any
other law, as reasonably determined by Secured Party to be applicable.


3.           EVENTS OF DEFAULT.


3.1           Event of Default.  An Event of Default, as defined in the Notes,
shall constitute an automatic default hereunder.
 
3.2 Rights upon Event of Default. Upon an Event of Default, Secured Party shall
have all the rights and remedies of a secured party under the UCC or with
respect to the Collateral.
 
4.           REPRESENTATIONS AND WARRANTIES
 
4.1 Validity. The security interest in the Collateral granted to the Secured
Party hereunder constitutes and shall continue to constitute a legal, valid and,
upon the filing of a UCC financing statement, or similar statement in any
foreign jurisdiction applicable to the Collateral, fully perfected, security
interest in the Collateral.
 
4.2 No Other Liens. Except for the liens granted hereunder and for those
permitted pursuant to the Notes, the Debtor owns and, as to all Collateral
whether now existing or hereafter acquired, will continue to own, the Collateral
free and clear of any and all liens, rights or claims, encumbrances, limitations
or restrictions of all other persons or entities; provided however that the
foregoing restriction shall not prohibit the Debtor from obtaining a revolving
line of credit or equipment financing or similar arrangements pursuant to which
a security interest is customarily granted in the ordinary course of business
if, in connection therewith, the Secured Party and the new lender agree to an
intercreditor agreement acceptable to the Secured Party and such new lender.
 
 
2

--------------------------------------------------------------------------------

 

 
4.3           Corporate Representations.  The Debtor (i) is a duly organized and
validly existing corporation in good standing under the laws of Switzerland,
(ii) has the corporate power and authority to own its property and assets and to
transact the business in which it is engaged or presently proposes to engage and
(iii) has duly qualified and is authorized to do business and is in good
standing in every jurisdiction in which it owns or leases real property or in
which the nature of its business requires it to be so qualified.  The Debtor has
the corporate power and authority to execute, deliver and carry out the terms
and provisions of this Security Agreement and the Notes and has taken all
necessary corporate action to authorize the execution, delivery and performance
and filing of this Security Agreement, the Notes and any UCC financing or
continuation statements, or amendments thereto, and related agreements,
instruments, endorsements, powers of attorney or notices.  The Debtor has duly
executed and delivered this Security Agreement and the Notes, and this Security
Agreement and the Notes constitute legal, valid and binding obligations of
Debtor, enforceable in accordance with their respective terms.


5.           MISCELLANEOUS.
 
5.1 Waiver. No course of dealing or usage of trade, and no oral or written
representations or agreement, between Debtor and Secured Party, whether or not
relied on or acted upon, and no act, delay or omission by Secured in exercising
any right or remedy hereunder or with respect to any Obligations shall operate
as a waiver thereof or of any other right or remedy, and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right or remedy. The giving of notice or a demand by
Secured Party at any time shall not operate as a waiver in the future of Secured
Party's right to exercise any right or remedy without notice or demand. Secured
Party may remedy any default by Debtor in any reasonable manner, without waiving
the default remedied, and without waiving any other prior or subsequent default
by Debtor.
 
5.2           Amendment.  This Agreement may be amended or modified only by a
writing signed by all of the parties hereto and any provision hereof may be
waived only by a writing signed by Secured Party.


5.3           Severability.  The provisions of this Security Agreement are
severable, and if any clause or provision shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision of this Security
Agreement in any jurisdiction.


5.4           Assignment.  The benefits of this Security Agreement shall inure
to the benefit of the successors and assigns of Secured Party.  The rights and
obligations of Debtor under this Security Agreement shall not be assigned or
delegated, by operation of law or otherwise, without the prior consent of
Secured Party, and any such assignment or attempted assignment shall be void, of
no force or effect, and shall constitute a material default by Debtor.


5.5           Headings.  The headings contained herein shall be for convenience
of reference only and shall not have any bearing in the meaning of the
provisions contained herein.
 
 
3

--------------------------------------------------------------------------------

 

 
5.6           CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF SWITZERLAND.
 
5.7 DEBTOR WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY. ALL PARTIES TO THIS
AGREEMENT UNCONDITIONALLY, IRREVOCABLY, AND EXPRESSLY WAIVE ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING, SUIT, COUNTERCLAIM, OR CROSS-CLAIMS ARISING
DIRECTLY OR INDIRECTLY IN ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT, OR
OTHERWISE) IN ANY WAY ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT OR
TRANSACTIONS OR THE RELATIONSHIPS ESTABLISHED THEREUNDER. ALL PARTIES CONFIRM
THAT THE FOREGOING WAIVER OF A TRIAL BY JURY IS INFORMED AND FREELY MADE.
 
 
 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have executed this Security Agreement on the
date first set forth above.



 


SWISSISNO SA


By:           /s/ Michel Gruering   
Name:         Michel Gruering
Title:           President






PASHMINADEPOT.COM, INC.




By:           /s/ Edward Sanders   
Name:         Edward Sanders
Title:           President

 
 
5
 
 